DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s 6-30-2022 Amendment was received.  Claims 1, 3, 5, 8, 13-14, 16-18, and 21-22 were amended.  Claim 15 was cancelled.  Claims 1-14 and 16-22 are pending and examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 9-10, 12, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,191,935 to McCombie in view of US 4,516,612 to Wiley.

In re Claim 1, McCombie teaches an apparatus, comprising: a worktable, comprising: 
a left wing (see annotated Fig. 2, below); 
a right wing structure secured to the left wing (see annotated Fig. 2, below); and 
a center slide (see Fig. 2, #30) configured to be adjustably secured between the wing and the right wing in a range of positions relative to the left wing and the right wing;
wherein an upper surface of the left wing and an upper surface of the right wing collectively form at least one part of a flat worksurface of the work table (see Fig. 2 showing the left wing, the right wing and the center slide in the same plane - the center slide can be placed in various locations along the slot).  

    PNG
    media_image1.png
    471
    756
    media_image1.png
    Greyscale

McCombie fails to teach the left wing having a recessed left slot grid and the right wing having a recessed right slot grid.   Wiley teaches that it is known in the art of table saws to provide a slot grid on the surfaces of a table saw.  In other words, Wiley teaches that it is known to provide tracks that have a dovetail cross section to secure fences in the saw art.  In the same field of invention, securing structures to table saw part (see Fig. 1, #116/118 and #112/#114), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the attachment grids of Wiley to the table saw of McCombie.  Doing so is the substitution one known attachment structure for another known attachment structure to secure structures to saws (see MPEP 2143, I, B).  Providing a grid, as taught by Wiley, allows the user to place the structures, such as fences, in various different locations, thus allowing the user to cut multiple types of shapes as well as multiple different types of cuts. 

In re Claim 2, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches wherein the left slot grid comprises a grid of dovetail slots, and wherein the right slot grid comprises a grid of dovetail slots (see Wiley, Fig. 1, #12/#14).

In re Claim 3, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a support base under the left slot grid and the right slot grid, and atop which the center slide slides (see McCombie Fig. 2, rabbets #40 on which the inserts slides – see also McCombie, Col. 5, ll. 59-68).

In re Claim 5, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches wherein the support base is discrete from the left wing and the right wing (The structure of rabbets #40 on which the insert slides in Fig. 2 is discreate in that the1 top surface is in a different plane that the top surface of the left and right wings).

In re Claim 9, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a fence (see McCombie, Fig. 2, rip fence #28).

In re Claim 10, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches wherein the fence comprises a left fence portion, a right fence portion, and a center fence portion associated with the center slide and disposed between the left fence portion and the right fence portion (the fence of Figs. 2 of McCombie  has a portion that is next to or associated with the left wing and a portion associated with the right wing and a center portion next to the center slide– see McCombie Fig. 2).

In re Claim 12, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches wherein slots of the left slot grid and slots of the right slot grid extend under the fence to a rear edge of the worktable (The slots of Wiley on the structures of McCombie would extend under the fence to a rear edge of the work table – see Figs. 1-2 of Wiley and Fig. 2 of McCombie).

In re Claim 16, McCombie teaches an apparatus, comprising: a worktable, comprising:
a left wing comprising a left wing upper surface (see annotated Fig. 2, above showing the left wing has an upper surface);  
a right wing comprising a right wing upper surface (see annotated Fig. 2, above showing the right wing has an upper surface); 
a slot between the left wing and right wing that extends from a front of the worktable to a back of the worktable and which defines a slot longitudinal axis (see annotated Fig. 2, above); and 
a center slide configured to fit in the slot (see McCombie, Fig. 2, #30 in the slot) and configured to be secured in a range of positions relative to the left wing and to the right wing along the slot longitudinal axis (see McCombie, Fig. 2, the center slide can be placed in various locations along the slot).
McCombie fails to teach the leftwing having the upper surface into which is recessed a left dovetail slot grid or the right wing having an upper surface into which is recessed s right dovetail slot grid.  

Wiley teaches that it is known to provide tracks that have a dovetail cross section to secure fences in the saw art.  In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add slot grids with a dovetail cross-section of Wiley.  Doing so is the substitution one known attachment structure for another known attachment structure to secure structures to saws (see MPEP 2143, I, B).  Providing a grid, as taught by Wiley, allows the user to place the structures, such as fences, in various different locations, thus allowing the user to cut multiple types of shapes as well as multiple different types of cuts.  

In re Claim 18, McCombie in view of Wiley, for the reasons above in re Claim 16, teaches further comprising a discrete support base under the left dovetail slot grid and the right dovetail slot grid, and atop which the center slide slides (The structure of rabbets #40 on which the insert slides in Fig. 2 is discreate in that the top surface is in a different plane that the top surface of the left and right wings).

In re Claim 20, McCombie in view of Wiley, for the reasons above in re Claim 16, teaches wherein the center slide comprises an upper surface slot on an upper surface of the center slide (see McCombie Fig. 2, slots in #30).  

In re Claim 21, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a fence (see McCombie, Fig. 2), wherein dovetails of the left dovetail slot grid and dovetails of the right dovetail slot grid extend under the fence to a rear edge of the worktable (the fence of Fig. 2 of McCombie is located on the surface of the left and right wings which includes the dovetail grid).

Claims 4, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,191,935 to McCombie in view of US 4,516,612 to Wiley, and further in view of US 2003/0213349 to Chang and US 2013/0145913 to Morgan.  

In re Claim 4, McCombie in view of Wiley, for the reasons above in re Claim 1, does not teach a support base slot being dovetail in cross-section.  However, Chang teaches that it is known in the art of table saws to provide a support structure with a slot (see Chang, Figs. 1-4, #15/25).   

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified McCombie with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure. 

Further, Chang teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Chang in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

In re Claim 8, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches does not teach wherein the center slide comprises a lower surface dovetail slot on a lower surface of the center slide.

However, Chang teaches that it is known in the art of table saws to provide a support structure with a slot (see Chang, Figs. 1-4, #15/25).   

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified McCombie with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure. 

Further, Chang teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Chang in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

Further, it would have been within the level of ordinary skill in the art to provide the dove tail slot or protrusion on either the center slide or the support base, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Here there are only two options, the dove tail slot on one portion and the dove tail slot on the other portion.  In either case, it would have been within the level of ordinary skill. 

In re Claim 19, McCombie in view of Wiley, for the reasons above in re Claim 1, does not teach a support base slot being dovetail in cross-section.  However, Chang teaches that it is known in the art of table saws to provide a support structure with a slot (see Chang, Figs. 1-4, #15/25).   

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified McCombie with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure. 

Further, Chang teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Chang in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,191,935 to McCombie in view of US 4,516,612 to Wiley, and further in view of US 2013/0145913 to Morgan. 

In re Claim 6, McCombie in view of Wiley, for the reasons above in re Claim 1, teaches wherein the center slide comprises an upper surface on the center slide (see McCombie Fig. 2, top surface of #30).  

Modified McCombie does not teach the top surface having a dove tail slot. However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 6 and 8, and Fig. 7)   In the same field of invention, surfaces adjacent to table saw blades, it would have been obvious to one of ordinary skill in the art to add a slot to modified McCombie as taught by Morgan.  Doing so would provide the offset (#50 in Morgan Fig. 6-8), which allows the user to make 45-degree cuts when joining two boards that provide a desirable looking edge that looks like one board (see Morgan Para. 0007-8). 

In re Claim 7, McCombie in view of Wiley and Morgan, for the reasons above in re Claim 6, teaches wherein the upper surface dovetail slot is off center relative to a longitudinal axis of the center slide (see e.g., McCombie Fig. 2, portions of the slots of Morgan would be off center of the longitudinal axis of the center slide #30).

Modified Smith does not teach the slot being a dove tale cross-section. However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of modified Smith in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over US 5,191,935 to McCombie in view of US 4,516,612 to Wiley, and further in view of US 2008/0277024 to Kozina and US 2013/0145913 to Morgan. 

In re Claim 11, McCombie in view of Wiley, for the reasons above in re Claim 1, does not teach a front face of the fence comprises a dove slot. However, Kozina teaches that it is known in the art of benchtop cutting tools to provide a slot on a fence (see Fig. 11, #166).  Doing so would allow the user to secure a feather board apparatus to the fence which prevents “kick back” of the workpiece during cutting (see Kozina Abstract and Para. 0008 and Para. 0034). 

 However, Kozina does not teach the slot having a dove tail cross section.  Morgan teaches that it is known in the saw art to provide dovetail slots (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots used with table saws, it would have been obvious to one of ordinary skill in the art to make the slot of the fence in Smith a dovetail cross-section.  Doing so is the substitution of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

Claims 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,191,935 to McCombie in view of US 4,516,612 to Wiley, and further in view of US 2003/0213349 to Chang.

In re Claim 13, McCombie in view of Wiley, for the reasons above in re Claim 1, does not teach:
a support base under the left wing and the right wing, and on which the center slide slides; and 
a guide disposed on a bottom of the support base and configured to cooperate with a groove on a table saw to position a saw blade of the table saw under the center slide and between the left slot grid and the right slot grid. 

However, Chang teaches a support base under the left wing and the right wing, and on which the center slide slides (see Chang Fig. 2, #10); and 
a guide disposed on a bottom of the support base and configured to cooperate with a groove on a table saw (see Fig. 2 showing the bottom of #10 configured to cooperated with #42) to position a saw blade of the table saw under the center slide (see Figs. 1-6, #20 is above #10)

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified McCombie with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure.  Such a combination would provide for the guide between the left slot grid and the right slot grid. 

In re Claim 14, modified McCombie, in re Claim 13, teaches further comprising a bridging connector (see McCombie, Fig. 2, surface/structure between the left and right wings at the “front” and “back” of the illustration in Fig. 2) configured to secure the left wing to the right wing whether or not the support base is cut in half by the saw blade.

In re Claim 22, modified McCombie, in re Claim 16, teaches a bridging connector configured to secure the left wing to the right wing whether or not the support base is cut in half by the saw blade (see McCombie, Fig. 2, surface/structure between the left and right wings at the “front” and “back” of the illustration in Fig. 2), but does not teach further comprising: a guide disposed on a bottom of the worktable and configured to cooperate with a groove in a table saw to position a saw blade of the table saw under the center slide over and between the left slot grid and the right slot grid; a support base under the left wing and the right wing, and on which the center slide slides. 

However, Chang teaches a support base under the left wing and the right wing, and on which the center slide slides (see Chang Fig. 2, #10); and 
a guide disposed on a bottom of the worktable and configured to cooperate with a groove in a table saw to position a saw blade of the table saw under the center slide over and between the left slot grid and the right slot grid (see Fig. 2 showing the bottom of #10 configured to cooperated with #42; see also Figs. 1-6, #20 is above #10)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,191,935 to McCombie in view of US 4,516,612 to Wiley, and further in view of US 2012/0000339 to Koegel. 
In re Claim 17, McCombie in view of Wiley, for the reasons above in re Claim 16, does not teach wherein the range of positions includes positions in which the center slide extends from the slot in a direction forward of the worktable. 

However, Koegel teaches a center portion (see Koegel, Fig. 2, #40 protruding from #60) that extends from a slot in a direction forward of the work table, see Koegel, Fig. 2).  In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date provide the slot that extends beyond perimeter of the saw, as taught by Koegel.  Doing so would allow the adjacent portions of the top of the table saw to be extensions, as illustrated in Koegel, Figs. 2-3 and discussed in Para. 0005-7). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments have obviated the prior 35 USC 112 F claim interpretation over “bridging feature.” 
Applicant’s claim amendments overcame the prior 35 USC 112B rejections. 
Applicant’s claim amendments have rendered the claims patentably distinct from US Patent No. 10,507,571, at the present time.  As such, the double patenting rejection was withdrawn. 
Applicant’s amendments have overcome the prior art rejections in the 3-31-2022 Office Action.  However, Applicant’s amended claims (1-3, 5, 9-10, 12, 16, 18, and 20-21) are obvious in view of US 5,191,935 to McCombie in view of US 4,516,612 to Wiley (see above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724